 1   LAURIE A. TRAKTMAN (SBN 165588)
     email: lat@gslaw.org
 2   GILBERT & SACKMAN
     A Law Corporation
 3   3699 Wilshire Boulevard, Suite 1200
     Los Angeles, California 90010
 4   Telephone: (323) 938-3000
     Facsimile: (323) 937-3139
 5
     Attorneys for Plaintiffs
 6
                                 UNITED STATES DISTRICT COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
                                         Case No. 2:09-cv-00502-CAS-JWJ
 9    BOARD OF TRUSTEES OF THE SHEET
      METAL WORKERS’ PENSION PLAN OF
10    SOUTHERN CALIFORNIA, ARIZONA AND   RENEWAL OF JUDGMENT
      NEVADA; BOARD OF TRUSTEES OF THE
11    SHEET METAL WORKERS' HEALTH PLAN
      OF SOUTHERN CALIFORNIA, ARIZONA
12    AND NEVADA; BOARD OF TRUSTEES OF
      THE TRI-COUNTIES SHEET METAL AIR
13    CONDITIONING CONTRACTORS
      ASSOCIATION INDUSTRY FUND; BOARD
14    OF TRUSTEES OF THE TRI-COUNTIES
15    SHEET METAL AND AIR CONDITIONING
      INDUSTRY JOINT APPRENTICESHIP
16    COMMITIEE; BOARD OF TRUSTEES OF
      THE SHEET METAL WORKERS LOCAL 273
17    DUES CHECK OFF FUND; BOARD OF
      TRUSTEES OF THE SHEET METAL
18    WORKERS LOCAL 273 SECTION 401(a)
      PLAN; and BOARD OF TRUSTEES OF THE
19    SHEET METAL WORKERS LOCAL 273
      WAGE EQUALITY FUND,
20
              Plaintiffs,
21
              v.
22
      JCR SHEET METAL CO., INC., and GILLES
23    ANDRE RENAUD, an individual,
24            Defendant(s).
25
26
27
28

                                    RENEWAL OF JUDGMENT
 1   Based upon the application for renewal of the judgment of the original judgment, and
     pursuant to F.R.C.P. 69(a) and C.C.P. §§ 683.110 through 683.320, and for good cause
 2
     appearing, thereon,
 3
           The judgment to and against JCR Sheet Metal Co., Inc. and Gilles Andre Renaud, an
 4
     individual, jointly and severally, the Stipulation for Judgment Order entered on February
 5
     11, 2009, a copy of which is attached, is hereby renewed in the amounts set forth below:
 6
           Renewal of money judgment:
 7
 8                    a. Total judgment                                   $42,784.66

 9                    b. Costs after judgment                             $0.00

10                    c. Attorneys fees                                   $0.00

11                    d. Subtotal (add a, b, and c)                       $42,784.66

12                    e. Credits after judgment                           $31,487.22

13                    f. Subtotal (subtract e from d)                     $11,297.44

14                    g. Interest after judgment                          $10,947.68

15                    h. Fee for filing renewal application               $0.00

16                    i. Total renewed judgment (add f, g, and h)         $22,245.12

17
18
19
            NOVEMBER 2, 2018
     Dated: ___________________           CLERK, ______________________________
                                                 __
                                                  _______
                                                        ___
20
                                                 by
                                                  y Deputy
21
22
23
24
25
26
27
28
                                                      1
                                   RENEWAL OF JUDGMENT
